Exhibit 10(x)

INVACARE CORPORATION

BOARD OF DIRECTORS COMPENSATION

 

Retainer Fee

   $40,000

Additional Retainer Fees

  

Lead Director:

   $10,000

Audit Chair:

   $5,000

Compensation Chair:

   $2,500

Governance Chair:

   $2,500

Regular Meeting Fees

   $2,000

Committee Meeting Fees

  

Member:

   $1,500

Chair:

   $2,000

Telephonic Meetings

  

50% for interim conference calls that are conducted between scheduled meetings

Stock Components

  

Option grant value of $68,500

  

For new directors - option grant to purchase $150,000 in shares based on market
price on date elected

Non-Employee Director Elective Stock Option Program

  

Non-employee directors may elect to defer all or a portion of their director
fees into discounted stock options